DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments / Allowable Subject Matter
Applicant’s arguments and amendments submitted 6/23/22 have been fully and carefully considered and are found persuasive.
The claim objections and rejection under 35 USC 112(b) are withdrawn in view of applicant’s amendments and arguments on 6/23/22.
Regarding the claim rejections under 35 USC 102(a)(1) and 35 USC 103, applicants argues that the closest relevant prior art of Al-Garni et al (US 7,857,945), as previously relied upon, fails to fairly teach or suggest all limitations of the claims as amended of an evaporation still (1) for producing sea salt comprising: a) a chamber (2) comprising a bottom (3), a plurality of sides (4), and a top (5); and b) a plurality of legs (6), wherein the top comprises one or more windows (7) wherein the chamber (2) is a dark color, wherein the plurality of sides (4) comprises a front side, a back side, a first side, and a second side, the front side and the back side being substantially parallel, and the first side and the second side being substantially parallel, wherein the top (5) comprises a centered portion extending from the first side to the second side, the centered portion being substantially parallel to the front side and the back side, wherein a first window extends from the centered portion towards the front side such that the first window forms a first downward slope from the centered portion to the front side, the first downward slope being in the range of 15 to 750, the first window being affixed to the top (5) via one or more movable joints (8) such that the first window opens, the first window extending from the centered portion beyond the front side such that condensation formed inside of the chamber (2) drains outside of the chamber, and wherein a second window extends from the centered portion towards the back side such that the second window forms a second downward slope from the centered portion to the second side, the second downward slope being in the range of 15 to 750, the second window being affixed to the top (5) via one or more movable joints (8) such that the second window opens, the second window extending from the centered portion beyond the back side such that condensation formed inside of the chamber (2) drains outside of the chamber (as per claims 1 and 24), as argued by applicant (see arguments pages 7 through 10 2nd paragraph) the chamber of Al-Garni is not a dark color, but rather the belt within, and further the slope of the roof of Al-Garni allows collection of water in a shaft in the chamber and therefore the design of the roof is not such that condensation formed inside of the chamber drains outside of the chamber as now claimed, therefore Claims 1-4, 10, 12, 14-16 and 20-29 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MILLER whose telephone number is (571)270-1603. The examiner can normally be reached Monday - Friday 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MILLER/Primary Examiner, Art Unit 1772